Title: To Thomas Jefferson from Stephen Cathalan, Jr., 1 August 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 1st. August 1792.

This Town has been in a Very Critical Situation Since the 20th. ulto.
The 21st. 22d. and 23d ditto Six Mens Vizt. a Draper, Two Scrime Masters, a Periwig Master and Two Reffractory Priests, were Taken, Carried into Prison, then Murdered, hanged, and Drawned in the Streets of this Town by the People.
The others Reffractory Priests were ordered to take Immediately Passage for Italy, and all of them, about 160 are departed.
I beg your Refference to the news Papers on what has been done by the administrative Powers on this Occasion, as well as on the debates in the Nal. Assembly.
To these Dreadfull days, have Succeeded Joyful ones, which still continue from the Morning to 11. o Clock at Night; Dances Farandoulles, on all the Public Places, at the altar of the Liberty in Both Play houses, in the Exchange &ca.—in Such a Circumstance nothing is done in Business, as in the holy Days.
They have cutted in the neighbouring Country about 2500 Pine  Tries which they are Planting as Liberty Tries in the Public Places, Buildings and before Great many houses.
Yesterday the Board of Trade having Resolved to Plant in the Meedle of the Exchange a Liberty Trie, the Bishop, the administrative Powers &c. were all Invited to assist to this Ceremony which was made with Great Pump and Sollemnity; The Exchange was Furnished with hanghings in Cramoisy Damas with great number of Sconces &ca.
At the Liberty Trie was Suspended the National with the English Colours.
As I was in the Exchange, dressed that day with my Consular uniform, amongst all the other Merchants, many ones made to me the observation that the American Colour ought to be Joined to the Two other ones; (I had observed myself that in many others occasions these Two Flags had been Joined without the American). I answered to them that it was not to me to make any application to obtain the union of this colour, but that I would approve any Body who would make the motion;
They desired me to do it, I declined, apprehending that being not authorised by the united States, The President of the united states, tho’ he would not disapprove the Matter or the Motive, would however disapprove Conduct which could appear adventured by me; but they Insisted, Saying, that no Body would do it, that the Ceremony would not be a Compleat one, without the American Colour and it would be my own Fault if it was not Joined; I then Consented to make the Motion, as I was encouraged, also, by some Private Motives.
I then asked Leave, to Speack, to the Mayor and Municipals, exposing them the motive, they encouraged me, paying many kind Compliments Civilities and affectuous Expressions towards the united States, who are a Free nation, Friends and ally’d to France.
After the Religious Ceremonies, and Sundry Speaches, I made the Following Motion. “Messieurs—avec L’agrement de Monsr. Le Maire, Je demande a faire une motion qui, J’ose Esperer Sera Favorablement accueillie par vous,
“Je desirerais que, aux Pavillons, national et anglais, que Je vois arborés a l’Arbre de la Liberté, que vous venés de planter dans cette enceinte, vous y Joignés Le Pavillon des Etats unis.”
I was then Interupted by unanimous applauses and desire of Seeing that Free Colour fixed on Immediately. None Being under hand, they have sent to My chancelary and placed my own, which is to remain there till a Such one in Silk of the Same Size of the other, which has been ordered may be made and fixed in it’s Place.

This Ceremony beggun at Twelve a Clock ended at Two in the after noon.
At Seven a Clock the Exchange was Lighted, Farandoulles and a Public Ball Beggun and Continued till the wedsnesday Morning.
I dare hope, that my Conduct in this Occasion will not be disapproved by the President of the united States; it was unexpected a kind of an Impromptû; when I went into the Exchange, I could not foresee that event which by it’s Good effect will add new ties of Friendship between our Two Trading Nations. I have the honor to be with Respect Sir your most obedient, humble & Devoted Servant

Stephen Cathalan Junr.

